Citation Nr: 1442783	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-25 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) greater than 30 percent prior to May 18, 2012, and a rating greater than 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2011 and May 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a rating decision dated in April 2011, the RO granted service connection for PTSD, and assigned a 10 percent rating, effective December 22, 2010.  The Veteran appealed the assigned initial rating, and in a June 2011 statement of the case (SOC), the RO granted a 30 percent rating for PTSD, effective December 22, 2010.  Thereafter, in an August 2012 SOC, the RO granted a 50 percent rating for PTSD, effective May 18, 2012.  The staged ratings remain on appeal, because a grant of less than the maximum available rating does not terminate the appeal, unless the veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at a Travel Board hearing in October 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The Board notes that additional private treatment records have been added to the claims folder following the most recent Supplemental Statement of the Case (SSOC).  However, in May and October 2013, the Veteran and his representative submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2013).

The Virtual VA paperless claims processing system contains the transcript from the Veteran's October 2013 Travel Board hearing and VA treatment records dated from June 2007 to November 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not contain any documents at this time.  


FINDINGS OF FACT

1.  Throughout the entire timeframe on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, total occupational and social impairment has not been shown.

2.  Throughout the entire timeframe on appeal, the Veteran meets the schedular criteria for TDIU, and the evidence demonstrates that his service-connected PTSD likely precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Throughout the entire timeframe on appeal, the criteria a 70 percent rating, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

2.  Throughout the entire timeframe on appeal, the criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

       Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated April 2012.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disabilities does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

As for the claim for entitlement to a TDIU, the RO provided pre-adjudication VCAA notice by a letter dated in February 2011.  The February 2011 letter advised the Veteran of the evidence needed to establish entitlement to a TDIU.  Additionally, in February 2011, the Veteran submitted a completed VA Form 21-8940.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2011 and February 2013.  VA medical opinions regarding the Veteran's employability were also provided in April 2011, January 2012, and September 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained. 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Rating Principles - PTSD

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.



Factual Background 

By way of background, the Veteran was granted service connection for PTSD in an April 2011 rating decision, with a 10 percent evaluation, effective December 22, 2010, the date of his claim.  Currently, the Veteran is rated at 30 percent from December 22, 2010, to May 18, 2012, and 50 percent from May 18, 2012.  

The Veteran seeks an evaluation in excess of 30 percent for his service-connected PTSD prior to May 18, 2012, and an evaluation in excess of 50 percent for his PTSD after May 18, 2012.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

In a PTSD worksheet dated in December 2010, the Veteran reported memories of burning elephant grass, crashed helicopters, incoming mortar rounds, green tracer fire, and landing in a hot landing zone at night.  He reported recurrent nightmares of burning in a helicopter.  He reported rare flashbacks, when he was stressed or exhausted.  He noted, "if I could live as a hermit I would."  He explained that his patience for dealing with other people sometimes wore thin very quickly.  The Veteran indicated that sometimes it seemed he could avoid being angry if he just avoided people.  He described suicidal thoughts, but indicated that he would never seriously consider acting on them due to fear of spiritual ramifications.  He noted that large crowds did not bother him; however, he had panic attacks in social situations.

In a statement dated in January 2011, the Veteran noted that he had found it hard to hold jobs.  He explained that he would either get fired or would change jobs before getting fired.  He noted that he would get angry over priorities that did not suit him and argue with his managers.  He also noted that he had trouble concentrating.  The Veteran reported calling in sick from sleepless nights.  He noted that he had not been employed since January 2006.

In a buddy statement dated in January 2011, D.F. indicated that he knew the Veteran since high school.  He described how the Veteran had changed after service and the classic PTSD symptomatology he exhibited.

In a buddy statement dated in January 2011, D.C. indicated that her romance with the Veteran was "distant."  She noted that she had observed him being rude and sarcastic to people.  She noted that he did not have very many friends.  D.C. indicated that the Veteran was frequently tired due to awakening in the middle of the night sweating and mumbling about crashes and burning.  She noted that the Veteran was easily distracted and frustrated.  D.C. indicated that the Veteran was careless in his personal hygiene, and she had to remind him to shower, brush his teeth, and cut his hair.  She noted that he had not had a job since January 2006, but he had a friend whom he worked with occasionally.

In a letter dated in January 2011, Dr. J.R., a licensed clinical psychologist, indicated that the Veteran was a past client of his.  He explained that he was involved in therapy with the Veteran and his wife at the time regarding sexual abuse and family conflict.  Dr. J.R. indicated that he recently saw the Veteran.  He diagnosed the Veteran with PTSD.  He found that the Veteran was totally unable to work.

In a VA examination dated in January 2011, the Veteran reported that he did not have a lot of friends.  He noted that he had a friend who would give him some work from time to time.  He explained that he did not really go out much, but he would occasionally see a movie or go out to eat with a friend (D.C.).  He also reported that a neighbor would sometimes visit him.  The Veteran reported that he was not employed due to problems concentrating and arguments with managers.  He indicated that he spent his time reading, watching television, cooking, cleaning, and walking his dog.  It was noted that the Veteran had been sober since June 1988.  The Veteran's attitude was cooperative, friendly, relaxed, and attentive.  His affect was normal.  He reported feeling agitated, fearful, anxious, and angry most of the time.  He denied delusions or hallucinations.  He had sleep impairment; he indicated that he would awaken several times during the night feeling anxious.  He did not have inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He had good impulse control with no episodes of violence.  The Veteran was not able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  The Veteran's memory was normal.  The examiner diagnosed the Veteran with PTSD and assigned a GAF of 65.  The examiner found PTSD signs and symptoms that were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.

In a letter dated in February 2011, K.W. indicated that he had utilized the services of the Veteran as an independent contractor occasionally on an as-needed basis for the past five years.  He noted that he was not aware of the Veteran ever having employment during that time, and he had no plans for using his services in the future.

In a VA treatment record dated in January 2011, the Veteran reported that he had "no friends" as people would not put up with his moods.  He reported no energy, no motivation, poor sleep, and appetite changes.  He reported that he had not been able to keep a job for over four years due to ongoing trouble with concentration, focus, and organization skills.  His grooming and hygiene were normal.  In February 2011, the Veteran reported feeling depressed characterized by decreased interest, energy, attention, and concentration.  He reported anxiety and night sweats.  He denied manic symptoms.  He indicated that he was eating well.  He denied abusing drugs or alcohol.  He reported flashes of memory and nightmares.  He noted that he felt anxious and avoided relationships.  His grooming and hygiene were good.  He was diagnosed with Depression not otherwise specified (NOS) and PTSD.  He was assigned a GAF of 53.  In March 2011, the Veteran had GAFs of 55, 58, and 57.

In an opinion dated in April 2011, a VA examiner found that the Veteran was not precluded from substantial gainful employment due to his service-connected PTSD.  The examiner cited to the Veteran's GAF scores as support for his opinion.

In a VA treatment record dated in April 2011, the Veteran was assigned a GAF of 55.  It was noted that his grooming and hygiene were good.  His mood was neutral and his affect was appropriate/variable.  He denied SI/HI.  In May 2011, the Veteran's GAFs were 58 and 59.  In June 2011, the Veteran was assigned a GAF of 59.

In a buddy statement dated in July 2011, K.W. indicated that the Veteran was hard to work with.  He explained that he had poor concentration and trouble remembering the simplest instructions.  He also noted that he would become agitated at times.  K.W. indicated that the Veteran's dealing with customers was "spotty."  He also noted that the Veteran was often late to work due to his trouble sleeping.  He noted that the Veteran's personal hygiene usually left a lot to be desired.  He indicated that as a result of these problems, he had not used the Veteran since the beginning of the year.

In a letter dated in September 2011, Dr. J.W., a licensed clinical psychologist, indicated that the Veteran was a participant in a Coping Skills support group at the VA medical center.  He noted that although the Veteran was working on managing his daily symptoms of PTSD, his general PTSD symptoms remained problematic.  In a follow-up letter, Dr. J.W. indicated that the Veteran was not, and may not ever be, fully able to function in the workplace.  He noted short-term and long-term memory impairment, disturbances of motivation and mood, and difficulty establishing and maintaining work and social relationships.  He also noted impaired impulse control (frequent and excessive irritability) and difficulty adapting to stressful circumstances.

In a VA examination dated in January 2012, the examiner noted a diagnosis of PTSD and assigned a GAF of 64.  The examiner found occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that his daytime intrusive memories had not been as intense because he had been busy the past month.  He noted that the nightmares continued, but Mirtazapine helped him get back to sleep faster.  He indicated that the flashbacks were better now and only occurred about once a month.  He reported avoidance of crowds.  The Veteran indicated that he had trouble remembering the names of people he served with.  He reported that his interests included building computers, tinkering around the house, cooking, and watching television.  He reported having a few close friends, but not much of a social network.  The Veteran indicated that he was engaged to D.C.  He reported emotional numbing and a sense of foreshortened future.  He reported irritability and impatience.  The Veteran described poor concentration, active hypervigilance, and elevated startle response.  There were no perceptual distortions.

In May 2012, the Veteran submitted a statement regarding his post-service work history.

In a psychological evaluation by Dr. A.G. dated in May 2012, the Veteran's mood was depressed, anxious, and angry.  His affect was mood congruent.  There were no overt suicidal/homicidal ideations, hallucinations, delusions, or paranoia.  The Veteran indicated that he had intermittently though of suicide, but had no plan of action.  The Veteran was very angry and easily agitated, but attempted to maintain self-discipline and control.  His insight was consistent.  His judgment was fair.  His sensorium was clouded.  He had a short attention span and notably limited concentration.  The Veteran reported that he had no friends except his significant other.  He also reported one friend from a prior job.  The Veteran indicated that he wanted to be close to others, but his PTSD symptoms had been an obstruction.  He noted that he did not really trust anyone, except his significant other.  He explained that he did not feel like part of the group.  He noted that he isolated and avoided people.  The examiner noted that the Veteran was unable to attain and sustain relationships in general, which was directly related to his PTSD.  The examiner noted that the Veteran's work history was "spotty at best."  She noted that he had been unemployed since 2011 with the exception of his independent contractor work.

The examiner noted that the Veteran's PTSD symptoms were ever present.  She noted that he was hyper-alert and restless.  She noted that he reported flashbacks and intrusive thoughts daily.  She noted that he felt that he could not connect with others and was alienated from society.  She noted that he was isolative.  The examiner noted that although the Veteran had intermittent thoughts of suicide, his spiritual faith prevented him from following through with any plans.  He reported flashbacks, vivid violent nightmares, somatic complaints, psychic numbing, fantasies of retaliation, and loss of interest in things he previously enjoyed.  The Veteran indicated that he felt hopeless and helpless.  He noted that he felt depressed, anxious, and angry.  He reported unpredictable panic attacks during which he would hyperventilate.  He reported low self esteem and constant fatigue.  He reported great difficulty with crowds.  The Veteran noted that he struggled with addictive/obsessive behaviors.  He indicated that he had trouble sleeping and concentrating.  The examiner diagnosed the Veteran with PTSD and assigned a GAF of 55.  She found that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work and family relationships, judgment, thinking, abstract thinking and mood.  She further indicated that he was not a viable candidate for productive employment.

In a VA medical opinion dated in September 2012, the examiner found that the Veteran's service-connected PTSD did not, in and of itself, or in combination with his other service-connected tinnitus and bilateral hearing loss, render him unable to secure and maintain substantially gainful employment.

In a VA treatment record dated in October 2012, the Veteran was assigned a GAF of 58.  He reported doing well.  There was suicidal ideation.  In a subsequent note, the Veteran was assigned a GAF of 57.  He reported sleep disturbance and nightmares. 

In a VA examination dated in February 2013, the examiner noted a diagnosis of PTSD.  The examiner noted that the Veteran exhibited depression as well, but this was being considered as part of the PTSD because it did not meet the criteria for a separate diagnosis.  The examiner assigned a GAF of 57.  The examiner found occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was single and lived in a basement.  He noted that he had two children, who did not talk to him anymore.  The Veteran indicated that he would get together with "a guy" for breakfast once or twice a month.  He denied being involved in any other social activities.  He reported that he did not get out of the house much.  The Veteran was unemployed.  He reported that he spent his day watching television.  He noted that he had also been putting software on compact discs to give to people at churches.  The Veteran indicated that he was a poor salesperson, and would often leave without talking to anyone.  The Veteran reported taking some anti-depressant medication, but denied any other mental health treatment.

The Veteran reported trouble sleeping.  His memory was intact.  He reported that he did not like to be around people or situations that were not predictable.  The Veteran had the following symptoms: depressed mood, anxiety, chronic sleep impairment, impairment of short- and long-term memory, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood.

In a buddy statement dated in February 2013, the Veteran's friend D.C., a licensed practical nurse, wrote that the Veteran was usually aloof and distant with her.  She noted that it took a great deal of effort for him to interact with her.  She explained that he would become agitated when she suggested he bath or brush his teeth.  D.C. indicated that sleep continued to be a problem.  She indicated that based on her training, experience, and understanding of the GAF scale, she would rate him in the 40's or 30s.

In a letter dated in October 2013, Dr. A.G. noted that the Veteran had continued ongoing individual therapy for his PTSD symptoms.  She noted that he struggled with group therapy, and was not able to endure that experience.  She indicated that the Veteran had acquired one friend since her evaluation in 2012; a Vietnam Veteran who was also diagnosed with PTSD.  She found, however, that the Veteran was unable to attain and sustain relationships in general.  She noted that he continued to have disruptive sleep and he identified some obsessive behaviors to cope with some of his PTSD symptoms.  Dr. A.G. noted that the Veteran's short attention span and extremely limited ability to concentrate seriously impeded his ability to perform tasks, as well as work with others.  She noted that he could only concentrate on a project for an hour at a time.  

Dr. A.G. diagnosed the Veteran with PTSD and assigned a GAF of 53.  Dr. A.G. found that the Veteran continued to experience occupational and social impairment with deficiencies in most areas, such as work and family relationships, judgment, thinking, abstract thinking, and mood, as a result of his PTSD.  She noted addictive/obsessive behaviors, which interfered with routine activities.  She also noted unpredictable panic attacks, depression, and a blunt affect, which influenced his ability to function independently, appropriately, and effectively.  She noted that the Veteran had inconsistent impulse control, personal hygiene, and difficulty adapting to stressful circumstances.  She noted impaired short-term/immediate and long-term/remote memory.  She again noted that he was not a viable candidate for productive employment.

In the Veteran's October 2013 Travel Board hearing, he argued that his symptomatology more closely reflected a 70 percent rating.  He explained that he would do well for the period of time during counseling, but when he stopped counseling, life would go back to being the same.  The Veteran indicated that he would get irritated and frustrated easily.  The Veteran reported having one friend whom he met a few times a week to eat breakfast with or see a movie.  He described concentration problems.  He reported nightmares a few times a month.  The Veteran described his post-service work history.  He indicated that he neglected his personal hygiene.  He reported hearing voices at night.  He reported suicidal ideations, but denied acting on them due to his faith.  The Veteran and his representative testified that they would be satisfied with a 70 percent rating for PTSD and a TDIU.

In an employability assessment dated in April 2013, Dr. J.R. noted that the Veteran had not worked full-time since 2011, when the contractor he was working with stopped using him due to his inconsistent level of work, inability to concentrate on the job, and difficulties remembering directions.  Dr. J.R. noted examples of the problems the Veteran encountered that interfered with his ability to continue working.  She opined that it was as likely as not that the Veteran was not capable of securing or following a substantially gainful occupation based on his service-connected PTSD disability.  She further noted that it was as likely as not that he would not be able to secure and follow any marginal type of employment either.

Analysis

Upon careful review of the evidence of record, the Board finds that the objective medical evidence, and the Veteran's statements regarding his symptomatology for the entire timeframe on appeal, more nearly approximates symptoms associated with a 70 percent disability rating.  In other words, resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a 70 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  However, the Board finds that the preponderance of the evidence is against an evaluation in excess of 70 percent.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity or duration of psychiatric symptoms required for a 100 percent disability evaluation based on total occupational and social impairment.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  Total social impairment is not demonstrated at any time during the appeal period.

The Board has considered the VA treatment records, including the letters from the Veteran's treating physicians dated in January 2011, September 2011, May 2012, and October 2013, and the January 2011, January 2012, and February 2013 VA examination reports, as well as the Veteran's competent statements regarding the impact of his PTSD on his occupational and social impairment.  The Veteran has competently and consistently reported significant symptoms related to his PTSD.  

Although the evidence shows that there have been some instances during the rating period when the Veteran's PTSD was not quite as severe as noted in the May 2012 and October 2013 evaluations, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that the 70 percent rating for PTSD pursuant to Diagnostic Code 9411 is warranted for the entire timeframe on appeal. 

The Board finds, however, that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, or disorientation to time or place.  Although the Veteran described suicidal thoughts, he denied a plan or intent to harm himself or others due to spiritual ramifications.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

Additionally, although the Veteran reported hearing voices at night in his October 2013 Travel Board hearing, this type of behavior was not persistent.  For example, the January 2011 and January 2012 VA examinations noted that the Veteran did not experience delusions or hallucinations.  Furthermore, the Veteran denied hallucinations or delusions in many of his other VA treatment records.

In summary, the Board believes that the now assigned 70 percent disability rating for the entire appeal period contemplates the frequency, severity, and duration of his symptoms resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show total social impairment as required for a 100 percent disability rating.  The Board acknowledges that the private psychological evaluations dated in May 2012 and October 2013 showed worsening symptoms, to include impaired concentration and the inability to work.  However, the Veteran was able to sustain meaningful relationships with a friend and a girlfriend (D.C.); therefore, total social impairment is not shown.  Accordingly, his myriad of symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level as discussed above.

Additional Considerations

The Board also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

As discussed above, the 70 percent rating is adequate to fully compensate the Veteran for his psychiatric symptoms.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2013).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

The Veteran filed a claim for TDIU in February 2011.  He has essentially contended that his PTSD symptoms render him unemployable.  As shown above, the Board has increased the Veteran's PTSD rating to 70 percent for the entire appeal period.  For the reasons discussed below, the Board finds that the Veteran is entitled to a TDIU throughout the entire appeal period.  

For the entire period on appeal, the Veteran's disability rating for PTSD is 70 percent.  As such, he meets the schedular rating threshold for the grant of a TDIU for the entire period on appeal.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities, including his service-connected PTSD, rendered him unable to obtain substantially gainful employment.  

Based on the Veteran's psychological evaluations dated in May 2012 and October 2013, and the employability assessment dated in April 2013, the record essentially shows that the Veteran cannot obtain and maintain employment due to his PTSD symptoms.  As noted in the section above, the Veteran's PTSD symptoms throughout the appeal period were generally stable and the Board found that his symptoms warranted a 70 percent rating for the entire appeal period.  

The Board notes that the Veteran has competently and credibly reported the impact his PTSD symptoms have on his work relationships.  In a statement dated in January 2011, the Veteran noted that he had found it hard to hold jobs.  He explained that he would either get fired or would change jobs before getting fired.  He noted that he would get angry over priorities that did not suit him and argue with his managers.  He also noted that he had trouble concentrating.  The Veteran reported calling in sick from sleepless nights.  He noted that he had not been employed since January 2006.  Furthermore, in a VA treatment record dated in January 2011, the Veteran reported that he had not been able to keep a job for over four years due to ongoing trouble with concentration, focus, and organization skills. The Board finds this evidence probative as to the issue of the Veteran's occupational impairment.  

The Board notes that buddy statements have also supported the Veteran's contentions regarding the impact his PTSD symptoms have on his work relationships.  In buddy statements dated in February and July 2011, K.W. noted that the Veteran had performed independent contracting work for him on occasion.  He indicated that the Veteran was hard to work with.  He explained that the Veteran had poor concentration and trouble remembering the simplest instructions.  He also noted that he would become agitated at times.  K.W. indicated that the Veteran's dealing with customers was "spotty."  He also noted that the Veteran was often late to work due to his trouble sleeping.  He noted that the Veteran's personal hygiene usually left a lot to be desired.  He indicated that as a result of these problems, he had not used the Veteran as an independent contractor since the beginning of the year.  The Board also finds this evidence probative as to the issue of the Veteran's occupational impairment.  

The Board also observes that evidence submitted from the Veteran's treating physicians throughout the appeal period have supported the Veteran's contentions regarding the impact his PTSD symptoms have had on his ability to work.  For example, in a letter dated in January 2011, Dr. J.R., a licensed clinical psychologist, found that the Veteran was totally unable to work.  In a letter dated in September 2011, Dr. J.W., a licensed clinical psychologist, indicated that the Veteran was not, and may not ever be, fully able to function in the workplace.  He noted short-term and long-term memory impairment, disturbances of motivation and mood, and difficulty establishing and maintaining work and social relationships.  He also noted impaired impulse control (frequent and excessive irritability) and difficulty adapting to stressful circumstances.  Furthermore, in psychological evaluations dated in May 2012 and October 2013, Dr. A.G. indicated that the Veteran was not a viable candidate for productive employment due to his PTSD symptomatology.  She offered detailed support for this finding.

Moreover, in an employability assessment dated in April 2013, Dr. J.R. noted that the Veteran had not worked full-time since 2011, when the contractor he was working with stopped using him due to his inconsistent level of work, inability to concentrate on the job, and difficulties remembering directions.  Dr. J.R. noted examples of the problems the Veteran encountered that interfered with his ability to continue working.  She opined that it was as likely as not that the Veteran was not capable of securing or following a substantially gainful occupation based on his service-connected PTSD disability.  She further noted that it was as likely as not that he would not be able to secure and follow any marginal type of employment either.

As such, the Board finds that the Veteran is entitled to TDIU for the entire period since February 23, 2011, which is the date of the Veteran's claim for TDIU.  The benefit of the doubt rule is therefore for application for this timeframe.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

For the entire appeal period, entitlement to a disability rating of 70 percent, but no higher, is warranted for PTSD, subject to the regulations governing the payment of monetary benefits.

For the entire appeal period, entitlement to TDIU is granted, subject to the regulations governing the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


